DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 – it is unclear what is meant by the term “clocked threads”.  Clarification is 
needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witt et al. 4,867,483 in view of Bideker 904,673.
In regard to claims 1 and 4, Witt et al. discloses (fig. 12) a union connection comprising a female pipe 11a, a male pipe 10, a plurality of ring segments 17 a collar 12e
in which the female pipe comprises thereon a clocked thread 48 (12e can be rotated relative to 11a until the start of thread 48 aligns with the start of thread 12b), and a recess (portion of 11a that receives 26) suitable to receive an end of a male pipe 10 in which the clocked thread 48 is disposed proximal to the recess of the female pipe
the male pipe 10 has a first end 26 on which is disposed a pipe end configured to fit sealably into the recess of the female pipe and a second end
in which disposed approximately mid-way between the first end and the second end of the male pipe is a shaped groove 18b configured to receive a plurality of ring segments 17, in which further the shaped groove is positioned relative to the clocked threads 48 of the female pipe in which the plurality of ring segments are sized and shaped to fit into the shaped groove of the male pipe in which the collar 12e has disposed therein a clocked thread 12b suitable to be threadedly mated to the clocked thread 48 of the female pipe;
the collar 12 have an opening and 20 and retainer 19 for inserting and retaining the segments 17 in the groove 18b (see fig. 2).
Witt et al. discloses a threaded union for making a secure connecting between a male and female pipe end, but does not disclose the use of a pin hole and pin for locking the collar relative to the female end.  

In regard to claim 2, in which the shaped groove 18b has at least one side set at an angle relative to the bottom of the shaped groove.
In regard to claim 3, in which the angle of the at least one side of the shaped groove 18b is between 105 degrees and 120 degrees (see fig. 1).
In regard to claim 5, in which the clocked thread 48 of the first pipe connector and the clocked thread 12b of the connector nut 12e connect to compress the second pipe connector 10 into the recess of the first pipe connector 11a and further to align the blind hole of the first pipe connector and the hole of the connector nut to permit the insertion of the pin 30 into each (Budejer teaches aligning the holes by having the collar flange C push on B until the hole in C aligns in A, allowing for pin b’ to pass through both holes).
Response to Arguments
Applicant’s arguments filed 11/15/21 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Witt et al. 4,867,483 in view of Bideker 904,673, described in further detail above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679